Hoa. T. X. TriLmhle,pnm 2
        malntcuaanoa
                   of 8amolhounee should be f88oz
        ~11) tt005    BS   th6   ht   ttd   15t0   Ofr00t.
        not have b6an oonknplated t&it, ianteed of tha
        law bsd5g    0rre0tm   ita66dbt6iyOT in 90 days
        artor    oumuant at the ram2.06t, it nhoulu not
              ttaj
        eatinto lmot untir the rouous.~ mar, and yet
        tbnt WOtilabe the b&OH1 l%lUlt if the jUt&Xlnt
        of the loucr oourt a!loaldIIEsustained. ... *
                 !&la deoldon 1618r0u0w                by the comadaaionof .4p-
jmnls    Bltndtt v. Hegar@
         in                  Qoanty J&o fndopcadent Who&
Mstxlot, 285 SW. 27l (o-an      a"&"    h~~t~;y;tad~;'.
This antm oonowrneb the toxsMUty    y a
loaatad in tsrrltory snnexoC to the dietrlot dur3.q the year.
In holding eaah proparty taxable by the Qlatrlot ths &reds-
8ion, Jutl4-p
            Raney writing, said:
                 “The Qeoiaioain tkw OalBoor                Cedom   1. mete*
        (Tttx.Oiv. App.) 185 9.W. 367, is eathorityfor
        tbs proposition that, when an independent8ohool
        dlstriotis oreet+dattertJmlstof     Januarycd
        6 utv65 yenr, all property tit&b mob mwly ore-
        lt66 distrfot,whloh waa own06 b tho tewer     05
        Jmrmy 1st 0r that yuir, %a su
        suthoriao6by law, wheth6r sash taxerihsva
        authorlmd theretofore ar any be author%rul t&
        the pew8r to levy at any t3.m
        The Baprom court denied a writ                 or    erlwr.
                 *fl@aan8iQur the propoaltion souml. A l'air
        aonsldw&lon or the atatutosmldrigpxwislonior
        tb ommtlonoi indepa~toohooldiatrioteleatns
        50 reSWMbl6 l!poundto oonalua6 thnt th6 xaginln-
        turn intaat4athe 50 UabUSty                    ror taxes rw
        sohool             a nohaql (Ustriat
                     purpomom    in          should rrlso
        aatll the gear r03..wft56the amet2on  a? the al*-
        triat; nor did the LoC18lnture Intend that tha
        rules or ltitrrr
                     gore-     taxntlon ‘0; mz;mar-
        poson, or property in now
        aihoulab6 dirrertm mft 3Y- oat6wtioh govorn&L
        tar&ion or propertyia a newly oreate&dietriot.
        ...
                 "....
             “A considuretlonor the ... at-Atutory prcm
        viai    ... 1eai.bto the ofmoluslon that all tax-
        able pmprty nituetod on Junuary lrrt,OS anlp
        Kiten yem, in u territory whloh la subsequent-
        ly, duxine eruchy-r',annex& to rp lndepndent
        fiO'mo1dlatrL0t ... beomwo,  by mob nnxmxatfan,


        ycer an &ei levied War               proptar   eutg%ority.”
.   ,